      Case 2:19-cv-14738-WBV-KWR Document 166 Filed 08/20/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

ORLANDO SMITH                                          CIVIL ACTION

VERSUS                                                 NO. 19-14738-WBV-KWR

TRANSOCEAN OFFSHORE USA, INC.                          SECTION: D (4)

                                      ORDER and REASONS
        Before the Court is a Motion for Summary Judgment on Issue of Disability,

filed by plaintiff, Orlando Smith.1 Plaintiff asserts that there are no genuine issues

of material fact “surrounding the opinions of [Plaintiff’s] treating orthopedic surgeon,

Dr. Carey Winder, that [Plaintiff’s] severe right shoulder injury and elbow nerve

damage sustained as a result of the accident involved herein have rendered him more

likely so than not permanently disabled from his previous occupation as a slickline

operator/supervisor.” 2 Stated another way, Plaintiff asserts there are no genuine

issues of material fact surrounding his disability status.3 Plaintiff relies upon the

deposition testimony of Dr. Winder, several treatment notes from Dr. Winder, a May

7, 2020 “medical narrative” from Dr. Winder, and the results of an independent

medical examination conducted by Dr. Michael McNulty to support his position.4

        Transocean RIGP DIN LLC and Triton Asset Leasing GmbH, Inc. (collectively,

“Transocean”) oppose the Motion, asserting that there is a genuine dispute of

material fact regarding whether Plaintiff is disabled, such that a reasonable jury


1 R. Doc. 63.
2 R. Doc. 63 at p. 1; R. Doc. 63-1 at pp. 1, 2-3, 4.
3 R. Doc. 63-1 at p. 4.
4 See, R. Docs. 63-2 & 63-3.
     Case 2:19-cv-14738-WBV-KWR Document 166 Filed 08/20/21 Page 2 of 4




could return a verdict for Transocean.5 In support of its position, Transocean relies

upon the deposition testimony of Dr. Brett Casey, an orthopedic surgeon who treated

Plaintiff the day after his accident, Plaintiff’s deposition testimony, Dr. Winder’s

deposition testimony, and the deposition testimony of Dr. Rasheed I. Ahmad, who

treated Plaintiff for right cubital tunnel syndrome.6 In response, Plaintiff argues that

Transocean has failed to offer any evidence in support of its opposition, and asserts

that both Dr. Winder and Dr. McNulty have opined that Plaintiff “more likely so than

not will be unable to return to work in his previous occupation as a direct result of

the January 22, 2019 accident involved herein.”7 Plaintiff attached to his Reply brief

a copy of a report prepared by Transocean’s vocational rehabilitation expert, Nancy

Favaloro, and emphasizes that Favaloro concluded that, “In the event that he is

employable at jobs that have tasks mostly consistent with the Light physical demand

level, it is my opinion that Orlando Smith will be employable at jobs such as those

noted in this report.”8

        After careful consideration of the parties’ memoranda and the applicable law,

the Court finds that the summary judgment evidence presented by Plaintiff

demonstrates that there are genuine issues of material fact in dispute regarding his

disability from a work standpoint. Specifically, while Dr. Winder and Dr. McNulty

have both opined that Plaintiff has reached maximum medical improvement with




5 R. Doc. 71.
6 See, R. Docs. 71-2 through 71-4.
7 R. Doc. 92.
8 Id. at p. 2 (citing R. Doc. 92-1) (emphasis added by Plaintiff).
      Case 2:19-cv-14738-WBV-KWR Document 166 Filed 08/20/21 Page 3 of 4




respect to his should injury,9 Plaintiff has failed to direct the Court to any summary

judgment evidence indicating that Dr. Winder or Dr. McNulty have offered a medical

opinion regarding whether Plaintiff is disabled or, as Plaintiff asserts, permanently

disabled. There is no evidence before the Court that either Dr. Winder or Dr. McNulty

have offered a medical opinion whether Plaintiff is disabled.10

        Additionally, the evidence before the Court indicates that there are genuine

issues of material fact regarding whether Plaintiff is permanently disabled from a

work standpoint. Both parties have submitted evidence showing that Dr. Winder

recommended that Plaintiff undergo a functional capacity evaluation (“FCE”) to

determine “what [Plaintiff] can and cannot do for purposes of vocational

rehabilitation or vocational jobs other than his offshore job . . . .”11 Dr. Winder further

testified that, “I’ve recommended that we get an FCE and document what his

functional limitations are.”12 The report from Defendant’s vocational rehabilitation

expert, submitted by Plaintiff, likewise indicates that Plaintiff remains capable of

working other jobs that require less physical demand. 13 In the report, Favaloro

concludes that, “Orlando Smith has performed semi-skilled and skilled work and has

acquired skills abilities and worker traits [sic] that are transferable into other work

settings,” and further, “In the event that he is employable at jobs that have tasks

mostly consistent with the Light physical demand level, it is my opinion that Orlando




9 R. Doc. 63-2 at pp. 17-8; R. Doc. 63-3 at p. 6.
10 See, R. Docs. 63-2, 63-3, 71-3.
11 R. Doc. 63-1 at p. 4 (quoting R. Doc. 63-2 at p.2); R. Doc. 63-3 at p. 3; R. Doc. 71-3 at p. 9.
12 R. Doc. 71-3 at p. 9.
13 R. Doc. 92-1.
     Case 2:19-cv-14738-WBV-KWR Document 166 Filed 08/20/21 Page 4 of 4




Smith will be employable at jobs such as those noted in this report.” 14 Thus, the

report raises a genuine issue of material fact regarding whether Plaintiff is

permanently disabled from a work standpoint.                    As noted by the Fifth Circuit,

“summary judgment is often inappropriate where the evidence bearing on crucial

issues of fact is in the form of expert opinion testimony.”15 This Court has previously

held that, “expert reports can be used to create genuine issues of material fact to

defeat summary judgment.” 16 As such, the Court finds that rendering summary

judgment on the issue of Plaintiff’s disability is inappropriate in this case.

       For the foregoing reasons, IT IS HEREBY ORDERED that the Motion for

Summary Judgment on Issue of Disability, filed by Orlando Smith,17 is DENIED.

        New Orleans, Louisiana, August 20, 2021.



                                               ______________________________
                                               WENDY B. VITTER
                                               United States District Judge




14 R. Doc. 92-1 at p. 7.
15 Watson v. Allstate Texas Lloyd’s, 224 Fed.Appx. 335, 342 (5th Cir. 2007) (quoting Webster v. Offshore
Food Service, Inc., 434 F.2d 1191, 1193 (5th Cir. 1970)) (internal quotation marks omitted).
16 Kidd v. Symbion, Inc., Civ. A. No. 10-3361, 2011 WL 4020814, at *15 (E.D. La. Sept. 9, 2011) (citing

First United Fin. Corp. v. U.S. Fid. & Guar. Co., 96 F.3d 135, 139-41 (5th Cir. 1996)).
17 R. Doc. 63.
